Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWABILITY

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 June 2022 has been entered.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 17 June 2022 consisting of 4 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Meghan Poon on 08 July 2022.
The claims have been amended as follows:
205.  (Currently Amended) The method of claim 146 wherein the modified member of the EGFR family comprises an epitope specifically recognized by cetuximab or an antigen binding fragment thereof.
	206.  (Currently Amended) The method of claim 146, wherein:
 the modified member of the EGFR family lacks one or more of an EGFR Domain I, an EGFR Domain II, an EGFR Juxtamembrane Domain, and an EGFR Tyrosine Kinase Domain of a reference wild-type EGFR;
the modified member of the EGFR family lacks all of the domains EGFR Domain I, an EGFR Domain II, an EGFR Juxtamembrane Domain, and an EGFR Tyrosine Kinase Domain of the reference wild-type EGFR; or
the modified member of the EGFR family comprises an extracellular domain that consists of subdomain III and subdomain IV of the reference wild-type EGFR.
207.  (Currently Amended) The method of claim 146, wherein the modified member of the EGFR family has at least a 85% sequence identity to SEQ ID NOS: 44 or 46.
209.  (Currently Amended) The method of claim 146, wherein the modified member of the EGFR family comprises a modified HER2 comprising 
	210.  (Currently Amended) The method of claim 146 [[209]], wherein:
 the modified member of the EGFR family comprises a modified HER2 that lacks one or more of an HER2 Domain I, an HER2 Domain II, an HER2 Domain III of a reference wild-type HER2;
the modified HER2 lacks all of the domains HER2 Domain I, HER2 Domain II, and HER2 Domain III of the reference EGFR of the reference wild-type HER2; or
the modified HER2 comprises an extracellular domain that consists of or consists essentially of Domain IV of the reference wild-type HER2.
211.  (Currently Amended) The method of claim 146[[208]], wherein the modified member of the EGFR family comprises a modified HER2 comprising [[has]] at least 85% sequence identity to SEQ ID NO: 92.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability.  The current invention is described as:

    PNG
    media_image1.png
    477
    745
    media_image1.png
    Greyscale

The examiner has thoroughly searched for methods of isolating or identifying cells having (1) a receptor/chimeric antigen receptor and (2) a cell surface conjugate/truncated epidermal growth factor receptor linked to a streptavidin tag. Figure 2 of the drawings of the current specification show such a molecule on the cell.  This unique combination of elements in a cell provides specific targeting of the cell, isolation or selection of the cell or detection of the cell. The examiner has failed to discover such a system in the non-patent or patent literature.  Therefore, the examiner concludes the claimed method if allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 146, 191-207, 209-222 are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is (571)272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633